 1   Howard M. Levine, OSB No. 800730
     SUSSMAN SHANK LLP
 2   1000 SW Broadway, Suite 1400
     Portland, OR 97205-3089
 3   Telephone: (503) 227-1111
     Facsimile: (503) 248-0130
 4   E-Mail: hlevine@sussmanshank.com

 5             Attorneys for GP LLC

 6

 7
                             IN THE UNITED STATES BANKRUPTCY COURT
 8
                                             DISTRICT OF OREGON
 9
     In re                                                         )      Case No. 18-34244-pcm11
10                                                                 )
     Christian S. Radabaugh, Sr.,                                  )      [CORRECTED]
11                                                                 )     GP LLC’s AMENDED SECOND MOTION
                      Debtor-in-Possession.                        )     TO DISMISS CHAPTER 11 CASE
12                                                                 )
                                                                   )     Hearing: November 21, 2019 at 9:30 a.m.
13                                                                 )
                                                                   )
14                                                                 )

15                         Certification Of Compliance With LBR 7007-1(a)(1)(A)

16             Counsel to Plaintiff conferred in good faith with counsel for Debtor, Nicholas Henderson,

17   to resolve this matter, but the parties were unable to do so.

18                                                      MOTION

19             GP LLC (“GP”) moves to dismiss this Chapter 11 case (the “Motion”) with prejudice. In

20   support of this Motion, GP respectfully represents as follows:

21             1.     The Debtor filed its Chapter 11 case on December 7, 2018 (the “Petition Date”).

22             2.     Cause exists under 11 USC § 1112(b) to dismiss this case because, among other

23   things:

24                    a.     The Debtor has engaged in gross mismanagement of the estate in violation

25   of 11 USC § 1112(b)(4)(B). The record in this case demonstrates, and additional evidence that

26   will be adduced at the November 21, 2019 hearing on this motion will prove, that the Debtor

     Page 1 of 3 –GP LLC’S [CORRECTED] AMENDED SECOND MOTION TO DISMISS
     CHAPTER 11 CASE


                                             SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                   1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                         TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                            Case 18-34244-pcm11                Doc 304          Filed 11/15/19
 1   grossly mismanaged the estate by, among other things, repeatedly breaching his fiduciary duties,

 2   filing false schedules, false statement of financial affairs, and false monthly operating reports,

 3   and disregarding his debtor-in-possession fiduciary obligation to creditors and the Court;

 4                  b.      The Debtor failed to comply with Court orders in violation of

 5   § 1112(b)(4)(E), including violating the Stipulated Restraining Order (the “Restraining Order”)

 6   [Dkt. No. 151];

 7                  c.      The Debtor, in violation of § 1112(b)(4)(F) and (H), failed to timely

 8   provide the Court and his creditors with accurate information about his assets, and failed to

 9   initially file accurate bankruptcy schedules and the Statement of Financial Affairs. The Debtor

10   had to amend them twice to reveal previously undisclosed assets in response to questions by the

11   undersigned and the Office of the United States Trustee at the initial and the adjourned 341(a)

12   meeting;

13                  d.      The Debtor’s Plan of Liquidation Dated November 5, 2019 (the “Plan”) is

14   not confirmable; and

15                  e.      As argued by the Office of the U.S. Trustee in the U.S Trustee’s First

16   Amended Objection to Confirmation [Dkt. No. 280], the Debtor has no further need to confirm

17   the Plan. The Debtor has stated in his Disclosure Statement that he filed this case “to prevent the

18   repossession and sale of valuable cattle” and “[t]he Debtor has now sold all of his cattle.” “No

19   cattle remain.” (Dkt. No. 260, p. 5). Accordingly, the Debtor’s purpose in seeking bankruptcy

20   relief is now resolved and there is no reason for the Debtor to remain protected by Chapter 11.

21          3.      The evidence already presented in this case, plus the additional evidence GP will

22   present at the hearing, justifies dismissal of this case with prejudice, barring the Debtor from

23   seeking or benefiting from relief under Title 11 for at least one year. Among other things, the

24   Debtor’s failure to make complete disclosures in his schedules and statement of financial affairs,

25   his inaccurate Rule 2015 Operating Reports, and his other failures to comply with the

26   Bankruptcy Code, justify a refiling bar. See In re Fitt, LLC (Bankr. D. Or. April 30, 2018; Letter

     Page 2 of 3 –GP LLC’S [CORRECTED] AMENDED SECOND MOTION TO DISMISS
     CHAPTER 11 CASE


                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                          Case 18-34244-pcm11                Doc 304          Filed 11/15/19
 1   Opinion by Judge Trish Brown).

 2            For the reasons set forth above and to be proven at a hearing, the Court should dismiss

 3   this case with prejudice and impose a minimum one-year bar on refiling.

 4                                                 SUSSMAN SHANK LLP
 5                                                       /s/ Howard M. Levine
                                                   By _____________________________
 6                                                   Howard M. Levine, OSB No. 800730
                                                     Attorneys for GP LLC
 7

 8

 9   *24987-001\[CORRECTED] SECOND AMENDED MOTION TO DISMISS (FILED W/COURT ON 111519) (03316649);1


10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Page 3 of 3 –GP LLC’S [CORRECTED] AMENDED SECOND MOTION TO DISMISS
     CHAPTER 11 CASE


                                                 SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                       1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                             TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                              Case 18-34244-pcm11                  Doc 304          Filed 11/15/19
 1                                       CERTIFICATE OF SERVICE

 2          I, Janine E. Hume declare as follows:

 3          I am employed in the County of Multnomah, state of Oregon; I am over the age of

 4   eighteen years and am not a party to this action; my business address is 1000 S.W. Broadway,

 5   Suite 1400, Portland, Oregon 97205-3089, in said county and state.

 6          I certify that on November 15, 2019, I served, via first class mail, a full and correct copy

 7   of the foregoing [CORRECTED] GP LLC’s AMENDED SECOND MOTION TO DISMISS

 8   CHAPTER 11 CASE to the parties of record, addressed as follows:

 9          Central Oregon Livestock Auction
            3457 S.W. Hwy. 97
10          PO Box 29
            Madras, OR 97741
11
            ODR Bkcy
12          955 Center St., NE
            Salem, OR 97301-2555
13
            I also certify that on November 15, 2019, I served the above-referenced document(s) on
14
     all ECF participants as indicated on the Court's Cm/ECF system.
15
            I swear under penalty of perjury that the foregoing is true and correct to the best of my
16
     knowledge, information, and belief.
17
            Dated: November 15, 2019.
18

19
                                                /s/ Janine E. Hume
20                                              ___________________________________________
                                                Janine E. Hume, Legal Assistant
21

22

23

24

25

26

CERTIFICATE OF SERVICE - Page 1


                                            SUSSMAN           LLP, ATTORNEYS
                                             SUSSMAN SHANK LLP,      ATTORNEYSAT  ATLAW
                                                                                     LAW
                                 1000
                                   1000SW
                                        SWBROADWAY,
                                           BROADWAY,SUITE
                                                      SUITE1400,
                                                             1400, PORTLAND, OREGON
                                                                                OREGON97205-3089
                                                                                          97205-3089
                                        TELEPHONE
                                         TELEPHONE(503)
                                                   (503)227-1111
                                                         227-1111 || FACSIMILE
                                                                     FACSIMILE (503)
                                                                                (503)248-0130
                                                                                      248-0130
                         Case 18-34244-pcm11                      Doc 304             Filed 11/15/19
